In a negligence action to recover damages for property damage, defendant appeals from (1) an order of the Supreme Court, Suffolk County (Mclnerney, J.), dated January 4, 1982, which granted plaintiffs’ motion for summary judgment and set the matter down for an inquest, and (2) a further order of the same court, dated February 10, 1982, which denied her motion for renewal. Orders affirmed, with one bill of $50 costs and disbursements, and matter remitted to Special Term for an assessment of damages. Notwithstanding the fact that the police report submitted in support of plaintiffs’ motion for summary judgment is unsworn, defendant’s statement recorded therein that “she must have fallen asleep and struck LILCO pole # 44” constitutes an admission against interest {Reed v McCord, 160 NY 330; cf. Hayduk v Mahoney Motor Sales, 18 AD2d 703). This admission, coupled with the fact that the defendant had suffered a concussion earlier and had elected to drive her vehicle instead of seeking alternate transportation home, serves to establish defendant’s negligence as a matter of law. Upon consideration of defendant’s other contentions, we find them to be without merit. O’Connor, J. P., Thompson, Brown and Niehoff, JJ., concur.